 

rf'\

 

%AO 2451 (CASD) (Rev. 4/14) Judgment in a Criminal Petty Case
Sheet l

 

esm=rnn=

UNITED STATES DISTRICT COURT CLERK. U.S. DlSTF\‘!CT COURT
SOUTHERN DISTRICT ()F CALIFORNIA SOUTHERN DlSTR¢CT OF CAL.IFORN|A

 

 

 

BY gym eF_ PuTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v_ (For Offenses Committed On or After November l, 1987)
TANYA HAROS (2) Case Nurnber: 13CR4403~MDD
ADAM DOYLE, CJA

Defendant’s Attomey

 

REGISTRATION NO. 72139298

I:|

THE DEFENI)ANT:
pleaded guilty to Count($) oNE or THE sUPERsEDING MtsDEMEANoR INFoRMATION

 

|:| was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offen,se Number[s}
18:3 ACCESSORY AFTER THE FACT (MISDEMEANOR) ls

The defendant is sentenced as provided in pages 2 through ____4___0f this judgment

|:| The defendant has been found not guilty on count(s)

Count(s) FELONY INFORMATION is are |:| dismissed on the motion of the United States.
Assessment: $10.00 REMITTED

 

No fine I:| Forfeiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendants economic circumstances

DECEMBER 4, 2018

Date of m sition of Sentence
lde W)l l
l ___,./

HoN_ `MITCHELL D. DEMBIN “
UNITED STATES MAGISTRATE JUDGE

 

ISCR4408~MDD

 

,¢,

/' AO 2451 (CASD) (Rev. 4!14) Judgment in a Criminal Petty Case
S]teet 2 _ Imprisonment

ludgment _ Page 2 of 4

 

DEFENDANT; TANYA HAROS (2)
CASE NUMBER¢ lscR4408-M1)I)

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

g Sentence imposed pursuant to Title 8 USC Section 1326(b).

m The court makes the following recommendations to the Bureau of Prisons:

|:] The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:

|:lat ______ |___|a.rn. |:|p.m. on

as notified by the United States Marshal.

 

f:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before

l:l as notified by the United States Marshal.

 

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED sTATEs MARSHAL
By

 

DEPUTY UN[TED STATES MARSHAL

18CR4408-MDD

+

ft

`~

AO 2451 (CASD) (Rev. 4/14) Judgment in a Crimina[ Petty Case
Sheet 3 -- f’robation

JudgmentiPage _3_ of 4
DEFENDANT: TANYA HAROS (2)
CASE NUMBER? 18CR4408-M1)D

PROBATION

The defendant is hereby sentenced to probation for a term of:

ONE (l) YEAR UNSUPERVISED RELEASE

The defendant shall not commit another federal, state, or local crime.
For offenses committed on or aj?‘er September 13, 1994.'

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than drug tests per month during
the term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse. (Check, if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlo Elimination Act of ZQOO, pursuant to 18 USC sections 3563(a)(7) and 3_583(d). _ _ _
The de cndant shall comply with the requirements of the Sex Offcnder Regrstratron and Notlficatlon Act (42 U.S.C. § 16901, et seq.) as d1rected

by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she residcs, works, is a student, or
was convicted of a qualifying offense. (Check if applicable.)
|:| The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it is a condition of probation that the defendant pay any such fine or
restitution in accordance with the Schedule ofPayments sheet of this judgment

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant shall
also comply with the special conditions imposed.

S'I`ANDARD CONDITIO.NS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfiilly all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use ofalcohol and shall not purchase,possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant Shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s

criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm
the defendant’s compliance with such notification requirement

lSCR4408-MDD

 

f

.¢ AO 2451 (CASD) (Rev. 41'14) .ludgment in a Criminal Pctty Case
Sheet 4 - Special Condi'tions

iudgme nt_Pagc § of 4
DEFENDANT: TANYA HAROS (2)
CASE NUMBER: 18CR4408-MDD

SPECIAL CONDITIONS OF SUPERVISION

g Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer ata reasonable time and in
a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
this condition.

m If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure.

|:| Not transport, harbor, or assist undocumented aliens.

[:l Not associate with undocumented aliens or alien smugglers_

|:l Not reenter the United States illegally.

l:l Not enter the Republic of Mexico without written permission of the Court or probation officer.

|:| Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

I:l Not possess any narcotic drug or controlled substance without a lawful medical prescription
[:| Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.

l:l Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
psychiatrist/physician, and not discontinue any medication without permission The Court authorizes the release of the presentence report
and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal release of
information between the probation oHicer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on the defendant's ability to pay.

l:l Take no medication containing a controlled substance without valid medical prcscription, and provide proof of prescription to the probation
officer, if directed

I:] Provide complete disclosure of personal and business financial records to the probation officer as requested

l:| Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
probation officer.

l:l Seek and maintain full time employment and/or schooling or a combination of both.
ij Resolve all outstanding warrants within days.
|:| Cornplete hours of community service in a program approved by the probation officer within

l:| Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of

m Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and counseling, as directed by the
probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

Do not commit any federal, state or local crime.

18CR4408~MDD

 

